TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 28, 2015



                                      NO. 03-15-00412-CR


                                     Adam Perez, Appellant

                                                v.

                                  The State of Texas, Appellee




     APPEAL FROM THE 147TH DISTRICT COURT OF TRAVIS COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
DISMISSED FOR WANT OF JURISDICTION-- OPINION BY CHIEF JUSTICE ROSE




This is an attempted appeal from the proceeding in the trial court. Having reviewed the record, it

appears that the Court lacks jurisdiction over this appeal because no final judgment of conviction

was rendered. Therefore, the Court dismisses the appeal for want of jurisdiction. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 28, 2015



                                      NO. 03-15-00413-CR


                                     Adam Perez, Appellant

                                                v.

                                  The State of Texas, Appellee




     APPEAL FROM THE 147TH DISTRICT COURT OF TRAVIS COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
DISMISSED FOR WANT OF JURISDICTION-- OPINION BY CHIEF JUSTICE ROSE




This is an attempted appeal from the proceeding in the trial court. Having reviewed the record, it

appears that the Court lacks jurisdiction over this appeal because no final judgment of conviction

was rendered. Therefore, the Court dismisses the appeal for want of jurisdiction. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 28, 2015



                                      NO. 03-15-00414-CR


                                     Adam Perez, Appellant

                                                v.

                                  The State of Texas, Appellee




     APPEAL FROM THE 147TH DISTRICT COURT OF TRAVIS COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
DISMISSED FOR WANT OF JURISDICTION-- OPINION BY CHIEF JUSTICE ROSE




This is an attempted appeal from the proceeding in the trial court. Having reviewed the record, it

appears that the Court lacks jurisdiction over this appeal because no final judgment of conviction

was rendered. Therefore, the Court dismisses the appeal for want of jurisdiction. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.